Citation Nr: 1713613	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from October 1954 to October 1956.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Los Angeles, California, Regional Office (RO). In October 2015, the Board remanded the appeal. In an April 2016 decision, the Board determined that the issue of a TDIU was not raised by the record and declined to consider the issue. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court). In February 2017, the Court granted the Parties' Joint Motion for Partial Remand (JMPR); vacated the relevant portion of the April 2016 Board decision; and remanded the Veteran's appeal to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has no discretion and must remand the instant appeal for compliance with the Court's February 2017 JMPR. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the JMR); Harris v. Derwinski, 1 Vet. App. 180 (1991). Remand is necessary for the RO to consider the issue of a TDIU.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Complete all appropriate factual and medical development necessary for consideration of a claim of TDIU.

2.  Readjudicate the issue on appeal. IF ENTITLEMENT TO A SCHEDULAR TDIU IS NOT WARRANTED, THE RO MUST DETERMINE WHETHER REFERRAL FOR EXTRASCHEDULAR CONSIDERATION IS APPROPRIATE. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

